                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                       March 19, 2020
                                                                     David J. Bradley, Clerk

              UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION

 STEWART JONES,               §   CIVIL ACTION NO.
           Plaintiff,         §   4:19-CV-03238
                              §
                              §
        vs.                   §   JUDGE CHARLES ESKRIDGE
                              §
                              §
 24 HOUR FITNESS USA          §
 INC et al,                   §
            Defendant.        §

  OPINION AND ORDER DENYING MOTION TO REMAND
    The Court finds that pro se Plaintiff Stewart Jones has
improperly joined Defendants Clara Nwandu and LJ McGowan.
His motion seeking remand is denied. Dkt 6.
   Nwandu and McGowan are dismissed without prejudice.
Defendant 24 Hour Fitness remains in this action.
        1. Background
    Jones was a 24 Hour Fitness gym member until September
2017, when his membership was terminated for improper
behavior. Dkt 1-9 at ¶ 70. Nwandu was the club’s general
manager, and McGowan was the district manager.
    Jones and 24 Hour Fitness dispute who harassed whom.
Jones alleges that Nwandu verbally harassed him over a period of
several months. Id at ¶ 30. 24 Hour Fitness asserts that it was
Jones who repeatedly harassed its employees. Dkt 8 at 1–2.
     But it is not in dispute that Jones eventually gave the
following handwritten note to Nwandu: “Don’t waste your time
attempting to talk to me. Instead, you might want to get on the
treadmill and exercise each day. It doesn’t make sense for a gym
manager to be completely out of shape. You look pregnant.” Id
at 2; Dkt 1-9 at ¶ 19. Days later, 24 Hour Fitness terminated his
membership. Dkt 1-9 at ¶ 55–61.
   Jones filed suit in state court against 24 Hour Fitness,
Nwandu, and McGowan. His petition included a plea for
damages of $200,000.
    Jones, Nwandu, and McGowan are citizens of Texas.
24 Hour Fitness is a citizen of California. It removed the action
based on diversity jurisdiction, arguing improper joinder of
Nwandu and McGowan. Dkt 1.
    Jones moved to remand. Dkt 6. The Court heard argument
on his motion.
         2. Legal standard
     The court must liberally construe the filings of pro se litigants.
Even so, pro se plaintiffs must still plead factual allegations that
raise the right to relief above the speculative level. Coleman v
United States, 912 F3d 824, 828 (5th Cir 2019) (citations and
quotations omitted).
     A federal court has subject matter jurisdiction over a civil
action where there is diversity jurisdiction. 28 USC § 1332(a).
This requires complete diversity of citizenship and at least
$75,000 in controversy. Ibid.
     Complete diversity means that no plaintiff may be a citizen of
the same state or foreign state as one of the defendants. See
Harvey v Grey Wolf Drilling Co, 542 F3d 1077, 1079 (5th Cir 2008).
The Fifth Circuit instructs that proper assessment of complete
diversity disregards improperly joined parties. See Cuevas v BAC
Home Loans Servicing LP, 648 F3d 242, 249 (5th Cir 2011). It is
improper to join a party against whom the plaintiff cannot bring
a claim. Smallwood v Illinois Central Railroad Co, 385 F3d 568, 573
(5th Cir 2004). When a court finds that a defendant has been
improperly joined, it must dismiss that party without prejudice.
International Energy Ventures Management LLC v United Energy Group
Ltd, 818 F3d 193, 209 (5th Cir 2016).
     On motion to remand after removal upon assertion of
diversity jurisdiction, federal courts determine the amount in
controversy in light of “the claims in the state court petition as they



                                  2
existed at the time of removal.” Manguno v Prudential Property and
Casualty Insurance Co, 276 F3d 720, 723 (5th Cir 2002). The
amount alleged in the state court petition thus typically
determines the amount in controversy, so long as it was pleaded
in good faith. Allen v R & H Oil & Gas Co, 63 F3d 1326, 1335
(5th Cir 1995) (citation omitted). If on the face of the state court
petition or by a preponderance of the evidence a defendant
shows that the amount in controversy exceeds $75,000, the
plaintiff may obtain remand only by showing with legal certainty
that the claims alleged are for less than $75,000. De Aguilar v Boeing
Co, 47 F3d 1404, 1412 (5th Cir 1995).
         3. Analysis
             a.   Complete diversity
    Jones asserts three state-law claims against Nwandu and
McGowan: violation of his free-speech rights, breach of contract,
and libel. None are valid as pleaded against them, and so they are
not viably a part of this lawsuit. Complete diversity thus exists
and supports this Court’s jurisdiction.
    As to the freedom of speech claim. Jones bases his freedom-of-
speech claim on Article I of the Texas Constitution. Dkt 1-9 at
¶ 31. This provision applies only to the government, not private
individuals or corporations. See Republican Party of Texas v Dietz,
940 SW2d 86, 89–90 (Tex 1997).
    The same is true for the speech protections found in the US
Constitution. See Hudgens v NLRB, 424 US 507, 513 (1976). But
had Jones brought his claim under the First Amendment, federal
question jurisdiction would undoubtedly exist. 28 USC § 1331;
Caterpillar Inc v Williams, 482 US 386, 392 (1987).
    This claim fails.
    As to the breach of contract claim. To sustain a claim for breach
of contract, a plaintiff must plead the existence of a valid
contract. Pathfinder Oil & Gas Inc v Great Western Drilling Ltd, 574
SW3d 882, 890 (Tex 2019). Jones does not allege the existence of
a contract with Nwandu or McGowan. At hearing, he confirmed
he did not have a contract with either of them.
    This claim also fails.



                                  3
   As to the libel claim. In a suit by a private person against a non-
media defendant, the elements for a defamation claim are:
         o    The publication of a statement of fact to a third
              party;
          o That was defamatory concerning the plaintiff;
          o While acting with negligence in regard to the truth
              of the statement.
See In re Lipsky, 460 SW3d 579, 593 (Tex 2015).
      A statement is defamatory if the words tend to injure a person’s
reputation, exposing the person to public hatred, contempt,
ridicule, or financial injury. Austin v Inet Technologies Inc, 118 SW3d
491, 496 (Tex App—Dallas 2003). Courts require “more
particular pleading” for defamation claims to allow the opposing
party to raise the appropriate defenses. Moyer v Jos A Bank Clothiers
Inc, 2013 WL 4434901, *6 (ND Tex 2013), quoting Jackson v Dallas
Independent School District, 1998 WL 386158, *5 (ND Tex), affirmed,
232 F3d 210 (5th Cir 2000). “To recover on such a claim, the
plaintiff must identify the alleged defamatory statement and the
speaker.” Ameen v Merck & Co, 226 F App’x 363, 370 (5th Cir
2007). The claim must also “state the time and place of the
publication.” Moyer, 2013 WL 4434901 at *6, quoting Jackson,
1998 WL 386158 at *5.
    Jones pleads multiple scenarios that could potentially
support a claim for defamation.
     He first describes an encounter with two 24 Hour Fitness
employees—Janice and Yessica. Dkt 1-9 at ¶¶ 33-54. He alleges
that Janice and Yessica had a conversation about Jones. He also
alleges that Janice and Jessica told “vicious lies” about him. Id at
¶ 71. But neither are defendants. Their statements cannot support
a libel claim in this action.
    Jones next describes a telephone conversation with
McGowan. Id at ¶¶ 55-67. This conversation alone cannot
support a defamation claim. Defamatory statements are published
only if they are communicated orally, in writing, or in print to
some third person capable of understanding their defamatory
import and in such a way that the third person did so understand.




                                  4
Austin, 118 SW3d at 496. Jones makes no specific allegation that
McGowan said anything at all about Jones to any third party.
     Jones makes other conclusory allegations that Nwandu “is a
total liar” and that 24 Hour Fitness “staff had slandered,
committed libel, maligned and defamed his reputation and
character with blatant lies to cancel his contract.” Dkt 1-9 at ¶¶
64, 66. He also suggests that Nwandu told McGowan “vicious
lies” about him. Id at ¶ 71. But he neither quotes nor paraphrases
any particular statement. Ameen, 226 F App’x at 370. He also gives
no indication as to whom Nwandu made these statements, when
she made them, or where. Moyer, 2013 WL 4434901 at *6. Even
construing the complaint liberally, Jones has not pleaded factual
allegations that raise the right to relief above the speculative level.
Coleman, 912 F3d at 828.
    At hearing, Jones last suggested that Nwandu and McGowan
entered incorrect information about him into the company’s
computer system, which was then accessible by all 24 Hour
Fitness employees. At hearing, Jones could not articulate what
the statements were or who accessed them. This, too, is
insufficient.
    Jones has not pleaded with the required particularity to
support a claim for libel. Moyer, 2013 WL 4434901 at *6. This
claim fails.
              b. Amount in controversy
    Jones purports to dispute in his motion that the amount in
controversy exceeds $75,000. 24 Hour Fitness points to his
amended state court petition, which includes a specification of
damages stating: “Plaintiff seeks Actual, Special and Punitive
Damages at the states minimum amount of $200,000 dollars.”
Dkt 1-9 at ¶ 1. The petition also includes statement seeking
exemplary damages, along with damages for emotional distress
and other injuries and expenses. Id at ¶¶ 77–79.
     Jones asserts that the Court cannot definitively conclude he
will be awarded more than $75,000 because his requested
damages are only speculative. Dkt 6 at ¶ 9. But his motion itself
confirms that he “is leaving it up to the Jury to award punitive




                                  5
damages hopefully totaling upwards of $200,000 dollars” and
“would like to receive $200,000 dollars.” Ibid. He repeats this in
his reply. Dkt 10 at ¶ 6.
    This plainly establishes a sufficient amount in controversy.
Jones cannot show to a legal certainty that his claims are for less
than $75,000, and so he cannot obtain remand on this basis. De
Aguilar, 47 F3d at 1412.
             c.   Perfection of removal
    Removal is governed by 28 USC § 1446. Section 1446(a)
requires a removing party to file a notice of removal “together
with a copy of all process, pleadings, and orders served upon such
defendant or defendants in such action.”
     Jones asserts that 24 Hour Fitness erred by not including the
entire state court record with its notice of removal. He also
complains that 24 Hour Fitness did not provide certified copies.
But the statute imposes neither requirement upon the removing
party. Regardless, Jones points to no specific document that
24 Hour Fitness failed to attach or that is not authentic.
     Jones refers also to Sections 1447 and 1449. The latter
pertains to the potential ultimate need for authentic state-court
records in federal disputes. Even there, actual certified copies are
not necessary, but may instead be “supplied by affidavit or
otherwise.” 28 USC § 1449. The former simply describes
procedure in the federal court after removal, indicating that the
court “may require the removing party to file with its clerk copies
of all records and proceedings in such State court . . . .”
28 USC § 1447(b). That imposes no requirement to supply the
entire record in the first instance.
    The Court finds that 24 Hour Fitness has complied with the
requirements of the removal statute. Even if 24 Hour Fitness did
somehow fail to conform to these procedural rules, it would not
amount to a jurisdictional defect. See Wright, Miller & Kane,
Federal Practice and Procedure § 3733 (Rev 4th ed).
         4. Conclusion
    Nwandu and McGowan are DISMISSED WITHOUT
PREJUDICE.24 Hour Fitness remains a defendant in this action.



                                 6
The Court DENIES the motion to remand. Dkt 4.
SO ORDERED.


Signed on March 19, 2020, at Houston, Texas.



                       Hon. Charles Eskridge
                       United States District Judge




                          7
